Case: 20-50047     Document: 00515584535         Page: 1     Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 30, 2020
                                  No. 20-50047
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy John Morris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-143-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Timothy John Morris challenges his 150-month sentence for
   possession with intent to distribute five grams or more of actual
   methamphetamine. See 21 U.S.C § 841(a)(1), (b)(1)(B). According to
   Morris, the district court erred when it held him accountable for 340.2 grams


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50047         Document: 00515584535             Page: 2   Date Filed: 09/30/2020




                                          No. 20-50047


   of methamphetamine actual based on statements that he made to
   investigators after his arrest.
          In determining the quantity of methamphetamine involved in the
   offense, the district court considered all of Morris’s post-Miranda1
   statements and conservatively estimated an amount lower than that to which
   Morris originally admitted. See United States v. Barfield, 941 F.3d 757, 761
   (5th Cir. 2019), cert. denied, 140 S. Ct. 1282 (2020); U.S.S.G. § 2D1.1 & cmt.
   (n.5). Because the district court considered Morris’s admissions as a whole,
   his later statements do not rebut their own reliability for approximating his
   relevant conduct. Nor do the amounts seized at the time of Morris’s arrest
   rebut his own estimates of his methamphetamine trade where Morris
   adduced no evidence that those amounts reflected the scale of his trade in
   methamphetamine better than his admissions. See Barfield, 941 F.3d at 763-
   64; § 2D1.1, cmt. (n.5); see also United States v. Valdez, 453 F.3d 252, 267 (5th
   Cir. 2006).
          Having adduced no evidence to rebut his admissions, Morris fails to
   show that the district court clearly erred in relying on the quantity derived
   from those admissions. See Barfield, 941 F.3d at 761, 763-64; see also United
   States v. Moton, 951 F.3d 639, 645 & n.29 (5th Cir. 2020); Valdez, 453 F.3d at
   267. Because the quantity of methamphetamine actual that the district court
   attributed to Morris is plausible in light of the record as a whole, the judgment
   of the district court is AFFIRMED.




          1
              Miranda v. Arizona, 384 U.S. 436 (1966).




                                                2